EXHIBIT 10.22

 

BERTUCCI’S CORPORATION AMENDED AND RESTATED 1997 EQUITY INCENTIVE PLAN

(f/k/a NE Restaurant Company, Inc. 1997 Equity Incentive Plan)

 

SECTION 1. PURPOSE

 

The purpose of the Bertucci’s Corporation 1997 Equity Incentive Plan (the
“Plan”) is to attract and retain key employees, directors, stockholders,
advisors and consultants, to provide an incentive for them to assist Bertucci’s
Corporation (the “Corporation”) and its subsidiaries to achieve long-range
performance goals, and to enable them to participate in the long-term growth of
the Corporation.

 

SECTION 2. DEFINITIONS

 

(a) “Affiliate” means any business entity in which the Corporation owns directly
or indirectly 50% or more of the total combined voting power or has a
significant financial interest as determined by the Board.

 

(b) “Annual Meeting” means the annual meeting of shareholders or special meeting
in lieu of annual meeting of shareholders at which one or more directors are
elected.

 

(c) “Award” means any Option, Stock Appreciation Right, Performance or Award
Share, or Restricted Stock awarded under the Plan.

 

(d) “Award Share” means a share of Common Stock awarded to an employee,
director, advisor or consultant without payment therefore.

 

(e) “Board” means the Board of Directors of the Corporation.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(g) “Committee” means a committee of not less than two members of the Board
which may be appointed by the Board from time to time to administer the Plan.

 

(h) “Common Stock” or “Stock” means the Common Stock, par value $.01 per share,
of the Corporation.

 

(i) “Corporation” means Bertucci’s Corporation.

 

(j) “Designated Beneficiary” means the beneficiary designated by a Participant,
in a manner determined by the Board, to receive amounts due and/or exercise
rights of the Participant in the event of the Participant’s death. In the
absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.

 

(k) “Fair Market Value” means, with respect to Common Stock or any other
property, the fair market value of such property as determined by the Board in
good faith or in the manner established by the Board from time to time.

 

(l) “Nonqualified Stock Option” means an Option to purchase shares of Common
Stock, awarded to a Participant under Section 6, which is not intended to meet
the requirements of Section 422 of the Code or any successor provision.

 

(m) “Option” means a Nonqualified Stock Option.

 

(n) “Participant” means a person selected by the Board to receive an Award under
the Plan.

 

--------------------------------------------------------------------------------


 

(o) “Performance Cycle” or “Cycle” means the period of time selected by the
Board during which performance is measured for the purpose of determining the
extent to which an Award of Performance Shares has been earned.

 

(p) “Performance Shares” mean shares of Common Stock which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.

 

(q) “Restricted Period” means the period of time selected by the Board during
which an Award of Restricted Stock may be forfeited to or repurchased by the
Corporation.

 

(r) “Restricted Stock” means shares of Common Stock subject to forfeiture or
repurchase, awarded to a Participant under Section 9.

 

(s) “Stock Appreciation Right” or “SAR” means a right to receive any excess in
value of shares of Common Stock over the reference price, awarded to a
Participant under Section 7.

 

(t) “Stock Unit” means an Award of Common Stock and/or other rights granted as
units that are valued in whole or in part by reference to, or otherwise based
on, the value of Common Stock, awarded to a Participant under Section 10.

 

SECTION 3. ADMINISTRATION

 

The Board shall have authority to: (a) grant and amend Awards, (b) determine the
terms and provisions of Awards and the agreements that evidence such Awards
(which need not be identical); (c) adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time consider advisable; and (d) to interpret the provisions of the
Plan. The Board’s decisions shall be final and binding. The Board, in its
discretion at any time, may appoint a Committee to administer the Plan. To the
extent permitted by applicable law, the Board may delegate to the Committee the
power to make Awards to Participants and all determinations under the Plan with
respect thereto.

 

SECTION 4. ELIGIBILITY

 

All employees, directors, stockholders, advisors and consultants of the
Corporation or any Affiliate capable of contributing significantly to the
successful performance of the Corporation, other than a person who has
irrevocably elected not to be eligible, are eligible to be Participants in the
Plan.

 

SECTION 5. STOCK AVAILABLE FOR AWARDS

 

(a) Subject to adjustment under subsection (b), the aggregate number of shares
of Common Stock of the Corporation that may be issued pursuant to the Plan is
1,100,000.  If any Award in respect of shares of Common Stock expires or is
terminated unexercised or is forfeited for any reason or settled in a manner
that results in fewer shares outstanding than were initially awarded, including
without limitation the surrender of shares in payment for the Award or any tax
obligation thereon, the shares subject to such Award or so surrendered, as the
case may be, to the extent of such expiration, termination, forfeiture or
decrease, shall again be available for award under the Plan. Common Stock issued
through the assumption or substitution of outstanding grants from an acquired
corporation shall not reduce the shares available for Awards under the Plan.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

 

(b) In the event that the Board determines that any stock dividend,
extraordinary cash dividend, creation of a class of equity securities,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, issuance of warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or other
similar transaction affects the Common Stock such that an adjustment is required
in order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Board shall equitably adjust any or all of
(i) the number and kind of shares in respect of which Awards may be made under
the Plan, (ii) the number and kind of shares subject to outstanding Awards, and
(iii) the award, exercise, repurchase or conversion price with respect to any of
the foregoing, and if considered appropriate, the Board may make provision for a
cash payment with

 

--------------------------------------------------------------------------------


 

respect to an outstanding Award, provided that the number of shares subject to
any Award shall always be a whole number.

 

SECTION 6. STOCK OPTIONS

 

(a) Subject to the provisions of the Plan, the Board may award Nonqualified
Stock Options and determine the number of shares to be covered by each Option,
the option price therefore and the conditions and limitations applicable to the
exercise of the Option.

 

(b) The Board shall establish the option price for each share of Common Stock
subject to an Option at the time each Option is awarded, which shall be no less
than the Fair Market Value of a share of Common Stock.

 

(c) Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable Award or thereafter. The
Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.

 

(d) No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefore is received by the Corporation.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Board at or after the award of the Option, by delivery of a note or
shares of Common Stock owned by the option holder, including Restricted Stock,
valued at their Fair Market Value on the date of delivery, by the reduction of
the shares of Common Stock that the option holder would be entitled to receive
upon exercise of the Option, such shares to be valued at their Fair Market Value
on the date of exercise, less their option price (a so-called “cashless
exercise”), or such other lawful consideration as the Board may determine. In
addition, an option holder may engage in a successive exchange (or series of
exchanges) in which the shares of Common Stock that such option holder is
entitled to receive upon the exercise of an Option may be simultaneously
utilized as payment for the exercise of an additional Option or Options.

 

(e) The Board may provide for the automatic award of an Option upon the delivery
of shares to the Corporation in payment of an Option for up to the number of
shares so delivered.

 

SECTION 7. STOCK APPRECIATION RIGHTS

 

Subject to the provisions of the Plan, the Board may award SARs in tandem with
an Option (at or after the award of the Option), or alone and unrelated to an
Option. SARs in tandem with an Option shall terminate to the extent that the
related Option is exercised, and the related Option shall terminate to the
extent that the tandem SARs are exercised.

 

SECTION 8. PERFORMANCE SHARES

 

(a) Subject to the provisions of the Plan, the Board may award Performance
Shares and determine the number of such shares for each Performance Cycle and
the duration of each Performance Cycle. There may be more than one Performance
Cycle in existence at any one time, and the duration of Performance Cycles may
differ from each other. The payment value of Performance Shares shall be equal
to the Fair Market Value of the Common Stock on the date the Performance Shares
are earned or, in the discretion of the Board, on the date the Board determines
that the Performance Shares have been earned.

 

(b) The Board shall establish performance goals for each Performance Cycle for
the purpose of determining the extent to which Performance Shares awarded for
such Performance Cycle are earned.  Such performance goals shall be determined
by the Board, in its sole discretion. During any Performance Cycle, the Board
may adjust the performance goals for such Performance Cycle as it deems
equitable in recognition of unusual or non-recurring events affecting the
Corporation, changes in applicable tax laws or accounting principles, or such
other factors as the Board may determine.

 

(c) As soon as practicable after the end of a Performance Cycle, the Board shall
determine the number of Performance Shares which have been earned on the basis
of performance in relation to the established

 

--------------------------------------------------------------------------------


 

performance goals. The payment values of earned Performance Shares shall be
distributed to the Participant or, if the Participant has died, to the
Participant’s Designated Beneficiary, as soon as practicable thereafter. The
Board shall determine, at or after the time of award, whether payment values
will be settled in whole or in part in cash or other property, including Common
Stock or Awards.

 

SECTION 9. RESTRICTED STOCK

 

(a) Subject to the provisions of the Plan, the Board may award shares of
Restricted Stock and determine the duration of the Restricted Period during
which, and the conditions under which, the shares may be forfeited to or
repurchased by the Corporation and the other terms and conditions of such
Awards. Shares of Restricted Stock may be issued for no cash consideration or
such minimum consideration as may be required by applicable law or such other
consideration as may be determined by the Board.

 

(b) Shares of Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered, except as permitted by the Board, during the Restricted
Period. Shares of Restricted Stock shall be evidenced in such manner as the
Board may determine. Any certificates issued in respect of shares of Restricted
Stock shall be registered in the name of the Participant and unless otherwise
determined by the Board, deposited by the Participant, together with a stock
power endorsed in blank, with the Corporation. At the expiration of the
Restricted Period, the Corporation shall deliver such certificates to the
Participant or if the Participant has died, to the Participant’s Designated
Beneficiary.

 

SECTION 10. STOCK UNITS

 

(a) Subject to the provisions of the Plan, the Board may award Stock Units
subject to such terms, restrictions, conditions, performance criteria, vesting
requirements and payment rules as the Board shall determine.

 

(b) Shares of Common Stock awarded in connection with a Stock Unit Award shall
be issued for no cash consideration or such minimum consideration as may be
required by applicable law. Such shares of Common Stock may be designated as
Award Shares by the Board.

 

SECTION 11. GENERAL PROVISIONS APPLICABLE TO AWARDS

 

(a) Documentation. Each Award under the Plan shall be evidenced by a written
document delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Board considers necessary or advisable to achieve
the purposes of the Plan or comply with applicable tax and regulatory laws and
accounting principles.

 

(b) Board Discretion. Each type of Award may be made alone, in addition to or in
relation to any other type of Award. The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Board at the time of award or at any time
thereafter.

 

(c) Settlement. The Board shall determine whether Awards are settled in whole or
in part in cash, Common Stock, other securities of the Corporation, Awards or
other property. The Board may permit a Participant to defer all or any portion
of a payment under the Plan, including the crediting of interest on deferred
amounts denominated in cash and dividend equivalents on amounts denominated in
Common Stock.

 

(d) Dividends and Cash Awards. In the discretion of the Board, any Award under
the Plan may provide the Participant with (i) dividends or dividend equivalents
payable currently or deferred with or without interest, and (ii) cash payments
in lieu of or in addition to an Award.

 

(e) Termination of Employment/Engagement. The Board shall determine the effect
on an Award of the disability, death, retirement or other termination of
employment or engagement of a Participant and the extent to which, and the
period during which, the Participant’s legal representative, guardian or
Designated Beneficiary may receive payment of an Award or exercise rights
thereunder.

 

--------------------------------------------------------------------------------


 

(f) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Corporation, the Board in its
discretion may, at the time an Award is made or at any time thereafter, take one
or more of the following actions: (i) provide for the acceleration of any time
period relating to the exercise or realization of the Award, (ii) provide for
the purchase of the Award upon the Participant’s request for an amount of cash
or other property that could have been received upon the exercise or realization
of the Award had the Award been currently exercisable or payable, (iii) adjust
the terms of the Award in a manner determined by the Board to reflect the change
in control, (iv) cause the Award to be assumed, or new rights substituted
therefore, by another entity, or (v) make such other provision as the Board may
consider equitable and in the best interests of the Corporation (including, but
not limited to, providing for the termination of any such Award immediately
prior to the consummation of a change in control, provided that no such
termination will be effective if the change in control is not consummated).

 

(g) Withholding. The Participant shall pay to the Corporation, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. In the Board’s discretion, such tax obligations may
be paid in whole or in part in shares of Common Stock, including shares retained
from the Award creating the tax obligation, valued at their Fair Market Value on
the date of delivery. The Corporation and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Participant.

 

(h) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including substituting therefore another Award of the same or a different
type and changing the date of exercise or realization, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

 

(i) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Corporation, the Board shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction.  The
Board in its sole discretion may provide for a Participant to have the right to
exercise his or her Award until fifteen (15) days prior to such transaction as
to all of the shares of Common Stock covered by the Option or Award, including
shares as to which the Option or Award would not otherwise be exercisable, which
exercise may in the sole discretion of the Board, be made subject to and
conditioned upon the consummation of such proposed transaction.  In addition,
the Board may provide that any Company repurchase option applicable to any
shares of Common Stock purchased upon exercise of an Option or Award shall lapse
as to all such shares of Common Stock, provided the proposed dissolution and
liquidation takes place at the time and in the manner contemplated.

 

(j) Parachute Payments and Parachute Awards. Notwithstanding the provisions of
Section 11(f), if, in connection with a change in control, a tax under
Section 4999 of the Code would be imposed on the Participant (after taking into
account the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code), then the number of Awards which shall become exercisable, realizable or
vested as provided in such Section shall be reduced (or delayed), to the minimum
extent necessary, so that no such tax would be imposed on the Participant (the
Awards not becoming so accelerated, realizable or vested, the “Parachute
Awards”); provided, however, that if the “aggregate present value” of the
Parachute Awards would exceed the tax that, but for this sentence, would be
imposed on the Participant under Section 4999 of the Code in connection with the
change in control, then the Awards shall become immediately exercisable,
realizable and vested without regard to the provisions of this sentence. For
purposes of the preceding sentence, the “aggregate present value” of an Award
shall be calculated on an after-tax basis (other than taxes imposed by
Section 4999 of the Code) and shall be based on economic principles rather than
the principles set forth under Section 280G of the Code and the regulations
promulgated thereunder. All determinations required to be made under this
Section 11(j) shall be made by the Board.

 

SECTION 12. MISCELLANEOUS

 

(a) No Right To Employment or Engagement. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or engagement with the
Corporation. The Corporation expressly reserves the right at any time

 

--------------------------------------------------------------------------------


 

to dismiss a Participant free from any liability or claim under the Plan, except
as expressly provided in the applicable Award.

 

(b) No Rights As Shareholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.

 

(c) Effective Date. The Plan shall be effective on September 12, 1997.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

 

(f) Indemnity. Neither the Board nor the Committee, nor any members of either,
nor any employees of the Corporation or any parent, subsidiary, or other
affiliate, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with their responsibilities
with respect to this Plan, and the Corporation hereby agrees to indemnify the
members of the Board, the members of the Committee, and the employees of the
Corporation and its parent or subsidiaries in respect of any claim, loss,
damage, or expense (including reasonable counsel fees) arising from any such
act, omission, interpretation, construction or determination to the full extent
permitted by law.

 

--------------------------------------------------------------------------------